Exhibit 10.1

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT (the “Amendment”), dated March 22, 2012, is entered into
by and among CHRISTOPHER & BANKS, INC. and CHRISTOPHER & BANKS COMPANY, each a
Minnesota corporation, CHRISTOPHER & BANKS CORPORATION, a Delaware corporation
(jointly and severally, the “Borrower,” and each a “Borrower” as the context
requires), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting
through its Wells Fargo Business Credit operating division.

 

RECITALS

 

A.                                   Christopher & Banks, Inc., Christopher &
Banks Company and the Lender are parties to that certain Amended and Restated
Credit and Security Agreement dated November 4, 2005, as amended by that certain
First Amendment to Amended and Restated Credit and Security Agreement dated as
of August 28, 2007, as amended by that certain Second Amended and Restated
Credit and Security Agreement dated May 23, 2008, as amended by that certain
Third Amendment to Amended and Restated Credit and Security Agreement dated as
of October 8, 2008, as amended by that certain Fourth Amendment to Amended and
Restated Credit and Security Agreement dated as of December 1, 2009, as amended
by that certain Fifth Amendment to Amended and Restated Credit and Security
Agreement dated as of March 2, 2011 as amended by that certain Sixth Amendment
to Amended and Restated Credit and Security Agreement dated as of June 29, 2011,
and as amended by that certain Seventh Amendment to Amended and Restated Credit
and Security Agreement dated as of January 25, 2012 (as amended from time to
time, the “Credit Agreement”). Capitalized terms used in these recitals have the
meanings given to them in the Credit Agreement unless otherwise specified.

 

B.                                     The Borrower has requested that certain
amendments be made to the Credit Agreement, which the Lender is willing to make
pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                       Defined Terms. Capitalized terms used
in this Amendment which are defined in the Credit Agreement shall have the same
meanings as defined therein, unless otherwise defined herein.  In addition,
Section 1.1 of the Credit Agreement is amended by adding or amending, as the
case may be, the following definitions:

 

“Borrowing Base” means at any time the lesser of:

 

(a)                                  The Maximum Line Amount; or

 

(b)                                 Subject to change from time to time in the
Lender’s sole discretion with prior written or facsimile notice to the Borrower,
the sum of:

 

--------------------------------------------------------------------------------


 

(i)                                     (A) between December 1 and August 31,
the lesser of (1) 85% of the Net Orderly Liquidation Value of Eligible Inventory
or (2) 70% of Eligible Inventory, and (B) between September 1 and November 30
the lesser of (1) 90% of the Net Orderly Liquidation Value of Eligible Inventory
or (2) 80% of Eligible Inventory; in each case less

 

(ii)                                  Obligations that the Borrower owes to the
Lender that have not yet been advanced on the Revolving Note, and the dollar
amount that the Lender in its discretion believes is a reasonable determination
of the Borrower’s credit exposure with respect to Wells Fargo Affiliate
Obligations.

 

“Cash on Hand” means the sum of cash, cash equivalents, investments permitted
under Section 6.6(a), below less the Aggregate Outstanding.

 

Paragraph (i) of the definition of “Eligible Inventory” is hereby deleted in its
entirety and replaced with the following:

 

(i)                                     Inventory that is: in-transit; located
at any warehouse, job site or other premises not approved by the Lender in
writing; not subject to a duly perfected first priority security interest in the
Lender’s favor; subject to any lien or encumbrance that is subordinate to the
Lender’s first priority security interest; covered by any negotiable or
non-negotiable warehouse receipt, bill of lading or other document of title; on
consignment from any Person; on consignment to any Person or subject to any
bailment unless such consignee or bailee has executed an agreement with the
Lender;

 

“Maximum L/C Issuance Amount” equals $25,000,000.

 

In addition to the foregoing, the defined term “Eligible In-Transit Inventory”
is hereby deleted from Section 1.1 of the Credit Agreement.

 

2.                                       Letters of Credit.  Section 2.3(a) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

(a)                                  The Lender agrees, subject to the terms and
conditions of this Agreement, to issue, at any time after the Funding Date and
prior to the Termination Date, one or more irrevocable standby or documentary
letters of credit (each, a “Letter of Credit”) for the Borrower’s account.  The
Lender will not issue any Letter of Credit if (i) the face amount of the Letter
of Credit to be issued would exceed Availability, or (ii) the aggregate amount
of all Letters of Credit, including the Letter of Credit to be issued would
exceed the Maximum L/C Issuance Amount.

 

Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application made by the Borrower to the Lender, which must be completed in a
manner satisfactory to the Lender.  The terms and conditions set forth in each
such L/C Application shall supplement the terms and conditions of the Standby
Letter of Credit Agreement or the Commercial Letter of Credit Agreement, as
applicable.

 

2

--------------------------------------------------------------------------------


 

3.                                       Financial Covenants.  Sections
6.2(a) and 6.2(b) of the Credit Agreement are hereby deleted in their entirety
and replaced with the following:

 

(a)                                  Minimum Cash on Hand.  The Borrower will
maintain minimum Cash on Hand determined as at the end of each fiscal quarter 
of not less than the amounts set forth below:

 

Period 

 

Minimum Cash, Cash Equivalents
and Short-Term Investments

 

 

 

 

 

End of the first and second fiscal quarters of fiscal year 2013

 

$

20,000,000

 

 

 

 

 

End of the third fiscal quarter of fiscal year 2013 and each fiscal quarter
thereafter

 

$

25,000,000

 

 

(b)                                 Minimum Inventory Turns Ratio.  The Borrower
will maintain, on a rolling twelve-month basis, determined as at the end of each
fiscal quarter, an Inventory Turns Ratio of not less than (i) 2.50 to 1.00 for
each quarter during the fiscal year ending January 26, 2013, and (ii) 2.70 to
1.00 for each fiscal quarter end thereafter.

 

4.                                       Appraisals.  Section 6.8(c) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

(c)                                  The Lender may obtain an appraisal of
Inventory by an appraiser acceptable to Lender in its sole discretion (i) at
Borrower’s expense, once per fiscal year and as often as the Lender deems
appropriate, in its sole discretion, after the occurrence or during the
continuance of a Default or Event of Default; and (ii) at Lender’s expense, at
any other time (whether or not a Default or Event of Default has occurred or is
continuing).

 

5.                                       Compliance Certificate.  Exhibit B of
the Credit Agreement is hereby replaced with the Compliance Certificate attached
hereto as Exhibit A.

 

6.                                       No Other Changes. Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and shall apply to any advance
or letter of credit thereunder.

 

7.                                       Conditions Precedent. This Amendment
shall be effective when the Lender shall have received an executed original
hereof together with such other matters as the Lender may reasonably request.

 

8.                                       Representations and Warranties. Each
Borrower hereby represents and warrants to the Lender as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                  The Borrower has all requisite power and
authority to execute this Amendment and any other agreements or instruments
required hereunder and to perform all of its obligations hereunder, and this
Amendment and all such other agreements and instruments has been duly executed
and delivered by the Borrower and constitute the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Amendment and any other agreements or instruments required
hereunder have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

 

(c)                                  After giving effect to this Amendment, all
of the representations and warranties contained in Article V of the Credit
Agreement are correct on and as of the date hereof as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date.

 

9.                                       References.  All references in the
Credit Agreement to “this Agreement” shall be deemed to refer to the Credit
Agreement as amended hereby; and any and all references in the Security
Documents to the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended hereby.

 

10.                                 No Waiver. The execution of this Amendment
and the acceptance of all other agreements and instruments related hereto shall
not be deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any
Security Document or other document held by the Lender, whether or not known to
the Lender and whether or not existing on the date of this Amendment.

 

11.                                 Release. Each Borrower hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which any
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

 

12.                                 Costs and Expenses. Each Borrower hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse the
Lender on demand for all costs and expenses incurred by the Lender in connection
with the Loan Documents, including without limitation all

 

4

--------------------------------------------------------------------------------


 

reasonable fees and disbursements of legal counsel. Without limiting the
generality of the foregoing, each Borrower specifically agrees to pay all fees
and disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. Each Borrower hereby agrees that the Lender
may, at any time or from time to time in its sole discretion and without further
authorization by the Borrower, make a loan to the Borrower under the Credit
Agreement, or apply the proceeds of any loan, for the purpose of paying any such
fees, disbursements, costs and expenses.

 

13.                                 Miscellaneous. This Amendment may be
executed in any number of counterparts and by facsimile or e-mail (pdf)
transmission, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

 

[Signature Page to Follow on Next Page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

LENDER:

 

BORROWER:

 

 

 

 

WELLS FARGO BANK,

 

CHRISTOPHER & BANKS, INC.

NATIONAL ASSOCIATION

 

 

 

 

 

 

By

/s/ Chris Markham

 

By:

/s/ Michael J. Lyftogt

Name:

Chris Markham

 

Name:

Michael J. Lyftogt

Its:

Assistant Vice President

 

Its:

Sr. VP and CFO

 

 

 

 

 

 

CHRISTOPHER & BANKS COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Lyftogt

 

 

Name:

Michael J. Lyftogt

 

 

Its:

Sr. VP and CFO

 

 

 

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Lyftogt

 

 

Name:

Michael J. Lyftogt

 

 

Its:

Sr. VP and CFO

 

[Signature Page to Eighth Amendment to Amended and Restated Credit Agreement
dated as of March 22, 2012]

 

--------------------------------------------------------------------------------


 

Exhibit A to Eighth Amendment to

Amended and Restated Credit and Security Agreement

 

Exhibit B to Amended and Restated Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:                                                                             
Wells Fargo Business Credit
Date:                                                                   
                                      , 201   
Subject:                                                     Financial
Statements

 

In accordance with our Amended and Restated Credit and Security Agreement dated
as of November 4, 2005 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of  (the “Borrower”) as of and for
                                  , 201     (the “Reporting Date”) and the
year-to-date period then ended (the “Current Financials”).  All terms used in
this certificate have the meanings given in the Credit Agreement.

 

I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition as of the date thereof.

 

Events of Default.  I further hereby certify as follows:  (Check one):

 

o                                    The undersigned does not have knowledge of
the occurrence of a Default or Event of Default under the Credit Agreement
except as previously reported in writing to the Lender.

 

o                                    The undersigned has knowledge of the
occurrence of a Default or Event of Default under the Credit Agreement not
previously reported in writing to the Lender and attached hereto is a statement
of the facts with respect to thereto.  The Borrower acknowledges that pursuant
to 2.5(b) of the Credit Agreement, the Lender may impose the Default Rate at any
time during the resulting Default Period.

 

Material Adverse Change in Litigation Matters of the Borrower.  I further hereby
certify as follows (check one):

 

o                                    The undersigned has no knowledge of any
material adverse change to the litigation exposure of the Borrower or any of its
Guarantors or Affiliates.

 

o                                    The undersigned has knowledge of material
adverse changes to the litigation exposure of the Borrower or any of its
Guarantors or Affiliates not previously disclosed in Schedule 5.7.  Attached to
this Certificate is a statement of the facts with respect thereto.

 

Financial Covenants.  I further hereby certify as follows (check and complete
each of the following):

 

1.                                      Minimum Cash on Hand.  The Borrower will
maintain minimum Cash on Hand determined as at the end of each fiscal quarter 
of not less than the amounts set forth below:

 

--------------------------------------------------------------------------------


 

Period 

 

Minimum Cash, Cash Equivalents
and Short-Term Investments

 

 

 

 

 

End of the first and second fiscal quarters of fiscal year 2013

 

$

20,000,000

 

 

 

 

 

End of the third fiscal quarter of fiscal year 2013 and each fiscal quarter
thereafter

 

$

25,000,000

 

 

2.                                       Minimum Inventory Turns Ratio.  The
Borrower will maintain, on a rolling twelve-month basis, determined as at the
end of each fiscal quarter, an Inventory Turns Ratio of not less than (i) 2.50
to 1.00 for each quarter during the fiscal year ending January 26, 2013, and
(ii) 2.70 to 1.00 for each fiscal quarter end thereafter.

 

Investments and Subsidiaries.  I further hereby certify that pursuant to
Section 6.6(a) of the Credit Agreement, as of the Reporting Date, the Borrower’s
investment portfolio: (check all that apply):

 

o                                    Has an overall rating of AA- or higher.

 

o                                    Does not contain any securities rated lower
than A-.

 

o                                    Is comprised of not more than 10% A- rated
securities

 

o                                    Is in compliance with the Borrower’s
Investment Policy dated October 4, 2011.

 

o                                    Is not in compliance with the Borrower’s
Investment Policy dated October 4, 2011.

 

I further certify that, as of the Reporting Date, the Borrower’s investment
portfolio, pursuant to the Borrower’s Investment Policy dated October 4, 2011,
is comprised of the following asset allocations:

 

$                                       Enhanced Cash Portfolio

 

$                                       Short Duration Portfolio

 

$                                      Intermediate Duration Portfolio

 

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above.  These computations
were made in accordance with GAAP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its Chief Financial Officer

 

--------------------------------------------------------------------------------